UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Hess Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: LEADING INDEPENDENT GOVERNANCE EXPERTS AND A PROXY ADVISOR RAISE CONCERNS OVER ELLIOTT PAY SCHEME Scheme Misaligns Board Interests and Creates Significant Risk for Hess and Its Shareholders NEW YORK — May 2, 2013 — Hess Corporation (NYSE: HES) (“Hess” or “the Company”) today cited statements from leading, independent governance experts and a proxy advisory firm expressing concerns over the unusual contingent bonus scheme that Elliott is using to incentivize its director nominees to pursue its short-term goals for the Company. John C. Coffee, Jr., the Adolf A. Berle Professor of Law at Columbia Law School and Director of Columbia’s Center on Corporate Governance, in his recent article, “Are shareholder bonuses incentives or bribes?” notes that “special bonus schemes” are the “ dark side ” of the recent influx of shareholder activism. Indeed, Professor Coffee notes that these third-party payments not only compromise director independence, but will divide the board and jeopardize the long term financial health of the company, stating , “third-party bonuses create the wrong incentives, fragment the board and imply a shift toward both the short-term and higher risk.” Stephen Bainbridge, the William D. Warren Distinguished Professor of Law at the UCLA School of Law, recently wrote in an article supporting Professor Coffee’s findings that, ” if this nonsense is not illegal, it ought to be. i " Further, Glass Lewis & Co. (“Glass Lewis”), a proxy advisory firm, notes that these payments give them significant pause as to the ability of these directors to act in the best interests of all shareholders, despite their legal obligation. The Glass Lewis report states: …[w]e are strongly opposed to the Dissident's compensation arrangements and maintain such agreements introduce a troubling and, in our view, wholly unnecessary potential for board room conflict… The Dissident may not revoke these payments at a later date if, by chance, it becomes unsatisfied with its Nominees. While this may provide the appearance that the Dissident Nominees are not beholden to Elliott's interests, we nevertheless find these agreements problematic. In particular, contests of this nature already introduce significant risks associated with the prospect of a fractured boardroom, the potentially adverse impact of which we believe shareholders must seriously consider as part of any final vote determination. By extension, we find agreements of this nature, which essentially establish a two-tiered compensation structure for the same oversight role, offer little chance of reducing the foregoing risks and may, in fact, foment further discord between the incumbent board members and Dissident nominees. Curiously, Glass Lewis nonetheless issued a recommendation that was at odds with not only shareholder interests and leading expert opinion, but itself . It is difficult to imagine a report in which the paragraph above precedes a recommendation wholly inconsistent with such arguments, but that is exactly what Glass Lewis has done. Clearly it is inexplicable actions like this by Glass Lewis that have caused the U.S. Chamber of Commerce to issue an official report on proxy advisory firms and the following statement: "The system is broken and it is time to fix it. The voting standards and advice issued by proxy advisory firms need to be grounded in fact and reflect reality. As the number and complexity of issues on the proxy has grown exponentially, proxy advisory firms have failed to develop open, clear and evidence based standard setting systems to help ensure the advice they provide strengthens corporate governance and shareholder value.
